Citation Nr: 1208749	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for a service-connected right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1, 1973 to June 27, 1973, and from September 11, 1979 to December 11, 1979.  In addition, there is evidence that the Veteran recently served a period of active duty from May 19, 2010 to October 6, 2011.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (the RO).  In the August 2004 rating decision, the RO granted service connection for a right knee disability.  The Veteran's disagreement with the initial rating assigned led to this appeal.

The Veteran and his spouse presented testimony before the undersigned in March 2008.  A transcript of this hearing has been associated with his VA claims file.  In October 2009, the Board remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Board remanded the Veteran's appeal in October 2009 in part to allow for the scheduling of a VA examination to assess the current severity of his service-connected right knee disability.  The Veteran had indicated that his right knee disability had worsened since his October 2006 VA examination on several occasions, most recently at his March 2008 Board hearing.  See Board Hearing Tr. at 7.  The record indicates that the Veteran was subsequently scheduled for an October 2010 examination.  Although the Veteran failed to report, review of evidence contained in his Virtual VA file indicates that the Veteran was in active duty status at the time of the scheduled examination, and thus, unable to attend.  See 38 C.F.R. § 3.655 (2011).  The Veteran has subsequently been released from active duty.  Based on this evidence, it is necessary to again remand the appeal to allow for the scheduling of this VA examination.  

In addition, based on the Veteran's recent period of active service, there are additional service treatment records.  The outstanding relevant records, to include those currently located in any existing temporary file, should be associated with the claims file to allow for subsequent review by the Board.  These records should be associated with the claims file prior to review by the examiner who is to perform the examination of the right knee.  In addition, this examiner should be provided access to any VA treatment records that are in Virtual VA but not associated with the hardcopy claims file, either electronically or by providing him/her with printed out copies of these treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the service treatment records from the Veteran's period of service from May 19, 2010 to October 6, 2011 and associate them with the claims file or upload them into the Veteran's Virtual VA file.

2.  After completing the development outlined in paragraph (1) of this remand, schedule the Veteran for an examination to determine the current nature and severity of his right knee disability.  The examiner is specifically directed to conduct a thorough examination of the Veteran's range of motion, to include as limited by functional loss due to weakness, fatigability, incoordination or pain on movement.  The examiner is also asked to comment on any findings of instability and/or subluxation.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3.  Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the record indentified in paragraph (1) of this remand, the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

